REASONS FOR ALLOWANCE
Note:   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This notice of allowance is in response to communications filed January 6, 2021. 

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on January 6, 2021 has been entered.

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on January 6, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The prior art disclosed by applicant in the IDS filed January 6, 2021 failed to uncover a reference which discloses or reasonably suggests, alone or in combination, at least one indicator element that is disposed on one or more panels of a drainage bag; the blank or unfilled location corresponding to one or more catheter post-insertion patient care protocols; and one or more patient care protocol packages including at least one token associated therewith, the one or more indicator sites being configured to be marked with the at least one token; wherein the one or more catheter post-insertion patient care protocols include, while a catheter is positioned in the patient, washing at least one or a perineal region of the patient, a periurethral region of the patient, a genitalia of the patient, or one or more portions of the drainage bag system. The prior art disclosed in the IDS filed January 6, 2021 also fails to disclose or 

Allowable Claims
3.         Claims 1-8, 10-17, 19 and 21-25 are allowed over the prior art of record. 
 
Reasons for Allowance
4.         Please refer to the Notice of Allowance mailed November 17, 2020 for examiner’s statement of reasons for allowance.

Conclusion
5.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J. MENSH whose telephone number is (571)270-1594.  The examiner can normally be reached on Monday - Friday, 7:30 am - 5:00 pm, alternate Fridays, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 
 
 


 
/ANDREW J MENSH/Primary Examiner, Art Unit 3781